Mb. Justice Phillips. Appellant was a justice of the peace of Jackson County, and on a prosecution instituted before him for the violation of certain ordinances of the city of Murphysboro, the defendant in that case was found guilty, and from an agreed state of facts on which this case ivas tried it appears that defendant was committed to the calaboose of the city, and worked out his fine and costs on the streets, in pursuance of the ordinances of the city. The justice of the peace, the appellant in this case, brings suit to recover from the city the amount of his costs in that case. On a trial before the Circuit Court a judgment was entered against the plaintiff for costs and he brings the record to this court by appeal. This question was before the Appellate Court of the Third District, in Fosselman v. City of Springfield, 38 Ill. App. 296, where it was held in such case the justice of the peace could not recover. The reasoning in that case is so clear and conclusive we do not desire to do more than concur in the views expressed in the opinion in that case. The judgment in this case'is affirmed. Affirmed.